Exhibit 10.25
AMENDMENT
TO
TIME-BASED AND PERFORMANCE-BASED EQUITY AWARD AGREEMENTS
AMENDMENT TO TIME-BASED AND PERFORMANCE-BASED EQUITY AWARD AGREEMENTS (this
“Amendment”), dated the date of the last signature below, by and between Verint
Systems Inc. (the “Company”) and __________ (“Executive”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive are party to the following equity award
agreements (among others):

  1.   [Two]1 Time-Based [Restricted Stock Unit][Deferred Stock] Award
Agreements relating to grant of time-based equity on July 2, 2007,     2.   A
Performance-Based [Restricted Stock Unit][Deferred Stock] Award Agreement
relating to grant of performance-based equity on July 2, 2007     3.   A
Time-Based [Restricted Stock Unit][Deferred Stock] Award Agreement relating to
grant of time-based equity on May 28, 2008, and     4.   A Performance-Based
[Restricted Stock Unit][Deferred Stock] Award Agreement relating to grant of
performance-based equity on May 28, 2008

(the foregoing agreements, collectively, the “2007 & 2008 Agreements”); and

  5.   A Time-Based [Restricted Stock Unit][Deferred Stock] Award Agreement
relating to grant of time-based equity approved on [March 4, 2009][May 20,
2009], and     6.   A Performance-Based [Restricted Stock Unit][Deferred Stock]
Award Agreement relating to grant of performance-based equity approved on
[March 4, 2009][May 20, 2009]

(the foregoing agreements, collectively, the “2009 Agreements”); and
WHEREAS, each of the 2007 & 2008 Agreements contains one or more vesting
conditions relating to the Company being current with its SEC filings, to the
Company being relisted on the Nasdaq (or a comparable national exchange), and/or
to the Company having available additional shareholder-approved plan capacity
under one or more of its equity incentive plans (collectively, the “Compliance
Vesting Conditions”);
WHEREAS, the Company and the Executive wish to amend the 2007 & 2008 Agreements
to remove any and all Compliance Vesting Conditions which may be present in such
agreements in order to permit the equity awards evidenced thereby to vest in
accordance with their regular time-vesting or performance-vesting schedule, as
specified in such award agreements, and to make certain other associated
changes;
 

      1   For Robinson, replace with “Three”.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, each of the 2009 Agreements contains a provision relating to the timing
of the delivery of the shares underlying the award (the “Delayed Delivery
Provision”), which the Company and the Executive wish to [modify][delete]2;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree and hereby amend
the 2007 & 2008 Agreements and the 2009 Agreements as follows:
1. Any and all references to the Compliance Vesting Conditions contained in the
2007 & 2008 Agreements (including in the associated Notices of Grant) are hereby
deleted in their entirety such that the equity awards evidenced thereby vest in
accordance with their regular time-vesting or performance-vesting schedule, as
specified in such award agreements, and such award agreements shall, from and
after the date of this Amendment, be read as if such Compliance Vesting
Conditions had not been included in such agreements.
2. The foregoing amendment shall have no effect on any transfer or re-sale
restrictions contained in the 2007 & 2008 Agreements, including, but not limited
to, transfer restrictions relating to the Company having in place an effective
registration statement relating to the re-sale of the shares underlying the
award.
3. Unless otherwise determined by resolution of the Stock Option Committee of
the Board of Directors of the Company, to the extent the equity awards evidenced
by the 2007 & 2008 Agreements are not already under and subject to the Company’s
2004 Stock Incentive Compensation Plan, as amended (the “Plan”), these equity
awards and the 2007 & 2008 Agreements are hereby placed under and made subject
to the terms and conditions of the Plan;
4. [The following provision is hereby added to the subsection of each of the
2007 & 2008 Agreements governing the issuance of shares following the vesting of
the awards: “Subject to any other provision of this Agreement which would
further delay the delivery of such Shares, the Shares underlying any portion of
this Award which vests shall not be delivered to the Grantee until the earliest
of the following events: (i) the date Grantee’s employment with the Company (or
a Subsidiary or Affiliate) is terminated (by either party), (ii) the date the
Company has an effective registration statement under the Securities Act of
1933, as amended, covering the resale of such Shares, provided that if the
Executive is subject to a Company-imposed trading blackout on such date, then
the date such trading blackout is lifted, and (iii) the date that the short-term
deferral period under Section 409A of the Code expires with respect to such
vested Shares.”]3
 

      2   Use “modify” for the U.S. executive officers; use “delete” for
non-U.S. executive officers.   3   Include for U.S. executive officers only.

 

 



--------------------------------------------------------------------------------



 



5. [The second clause of the Delayed Delivery Provision in each of the 2009
Agreements, which currently reads “the date the Company has an effective
registration statement under the Securities Act of 1933, as amended, covering
the resale of such Shares” is hereby replaced with the following: “the date the
Company has an effective registration statement under the Securities Act of
1933, as amended, covering the resale of such Shares, provided that if the
Executive is subject to a Company-imposed trading blackout on such date, then
the date such trading blackout is lifted”.]
[The Delayed Delivery Provision in each of the 2009 Agreements is hereby deleted
and replaced with the following: “[Omitted]”.]4
6. Except as expressly amended hereby, the 2007 & 2008 Agreements and the 2009
Agreements shall remain in full force and effect in accordance with their
respective terms. For the avoidance of doubt, nothing herein is intended to or
shall be construed to defer delivery of any shares which vest under the terms of
the applicable award agreements beyond the date that the short-term deferral
period under Section 409A of the Internal Revenue Code expires with respect to
such vested shares.
7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be executed by facsimile.
IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
on the later of the dates written below.

                      VERINT SYSTEMS INC.   EXECUTIVE
 
                   
By
                   
 
                   
 
  Name:       Name:        
 
  Title:       Date:        
 
  Date:                

 

      4   Use first paragraph for U.S. executive officers; use second paragraph
for non-U.S. executive officers.

 

 